Supreme Court, New York County (William A. Wetzel, J.), rendered October 25, 2004, convicting defendant, after a jury trial, of attempted robbery in the first degree and assault in the second degree, and sentencing him, as a second felony offender, to an aggregate term of 12 years, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). There is no basis for disturbing the jury’s determinations concerning identification and credibility, including its resolution of inconsistencies in testimony and its rejection of defendant’s alibi defense. Concur—Andrias, J.E, Saxe, Sullivan, Gonzalez and McGuire, JJ.